Title: To Thomas Jefferson from Arthur Campbell, 27 November 1780
From: Campbell, Arthur
To: Jefferson, Thomas


Washington county, 27 Nov. 1780. He sends extracts from originals in his possession “to elucidate Col. Clarke’s letter, and may shew the world what kind of beings we are contending with,” these extracts including the following:
A letter from Cornwallis to Major [Patrick] Ferguson, 23 Sep. 1780, saying he had heard from Lt. Col. Cruger that he had arrived in time to save Brown, had retaken the guns “and totally routed the enemy, who had retired with great precipitation; that the Indians had pursued and scalped many of them. I have no objections to your making any allowance to the militia you may think they deserve, but had rather it was called gratuity than pay, even if it amounts to the same sum,” &c.
A letter from Patrick Ferguson to Cornwallis, undated: “A doubt does not remain with regard to the intelligence I have sent your Lordship; they are since joined by Clarke, and Sumpter of course are become an object of some consequence. Happily their leaders are obliged to feed their followers with such hopes, and so to flatter them with accounts of our weakness … that … I would hope for success against them myself… . Hard on my march towards you, by a road leading from Cherokee-ford, north of King’s mountain. Three or four hundred good soldiers, part dragoons, would finish the business. Something must be done soon. This is their last push in this quarter,&c.”
A letter from Lt. William Stevenson to Lt. Col. Barton at Staten Island, dated Gilbert-town, North Carolina, 25 Sep. 1780: “The rebels rose in Georgia and the 12th inst. attacked Colonel Brown in Augusta, he being very weak, was obliged to leave the town, and take shelter in a fort where he had his stores for the Indians, but on the approach of Col. Cruger from Ninety-six, and a body of Indians accidentally coming down, the rebels fled, and Col. Brown sallying out, they killed and took several hundred of them. Major Ferguson has just received a letter from Col. Cruger, who informs him, that he has fell in with the rebels and taken most of their plunder, killed a great number of them, hanged several of the inhabitants, and has a great many more to hang; he likewise retook several brass field pieces.”
A letter from Lt. William Stevenson to Mrs. Susannah Kennedy, also dated 25 Sep. 1780, reciting substantially the facts as in the preceding and concluding: “We have now got a method that will put an end to the rebellion in a short time, by hanging every one that has taken protection, and is found acting against us.”
A letter from Elijah Clarke to Colonel Campbell, dated at Camp Fair Forest, S.C., 4 Nov. 1780, asking assistance against the enemy “in these southern parts of the states,” and adding: “Several men of credit lately from the state, who have escaped the general massacre, relate that, after the unexpected blows I gave the enemy under Brown … and my necessary retreat to your side of the mountains, a Colonel Cruger, from Ninety Six, with Brown, and a body of tories and Indians, followed us into the upper settlements of Georgia; and finding us out  of their reach, fell upon our sick and wounded, together with old men, women and children of the families of those that adhered to, or retreated with me; also several tory families, I suppose through mistake of the Indians, were all murdered in the most cruel manner; women and children stripped, scalped, and suffered to welter in their gore unassisted, until they expired with hunger and pain; lads obliged to dance naked between two large fires, until they were scorched to death; men stripped, dismembered and scalped, afterwards hung up. It is too painful for me to dwell on this gloomy subject, my own family being lost in the general calamity. What assistance you can possibly send, the sooner the better.”
